               Case 19-12153-KBO               Doc 692-1        Filed 02/23/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:
                                                                 Chapter 7
 BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                   Debtors.                                      (Jointly Administered)

                                                                 Objection Deadline: March 9, 2021 at 4:00 p.m. (ET)
                                                                 Hearing Date: March 18, 2021 at 11:00 a.m. (ET)

  NOTICE OF SECOND OMNIBUS MOTION OF GEORGE L. MILLER, CHAPTER 7
           TRUSTEE, TO APPROVE SETTLEMENT AGREEMENTS
              (REGARDING ACCOUNTS RECEIVABLE CLAIMS)

                  PLEASE TAKE NOTICE that on February 23, 2021, George L. Miller, chapter

7 trustee (the “Trustee”), to the estates of the above-captioned debtors, filed the Second Omnibus

Motion of George L. Miller, Chapter 7 Trustee, to Approve Settlement Agreements (Regarding

Accounts Receivable Claims) (the “Motion”), with the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Motion is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before March 9, 2021,

at 4:00 p.m. prevailing Eastern Time.

                  PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Chapter 7 Trustee, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE

19899-8705 (Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), Colin R.


1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:233076.1 57095/001
               Case 19-12153-KBO      Doc 692-1      Filed 02/23/21    Page 2 of 3




Robinson (crobinson@pszjlaw.com), and Peter J. Keane (pkeane@pszjlaw.com); and (ii) the

Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite

2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda J. Casey (linda.casey@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_DE:233076.1 57095/001                     2
               Case 19-12153-KBO   Doc 692-1   Filed 02/23/21   Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION HAS BEEN SCHEDULED TO BE HELD VIA

ZOOM VIDEOCONFERENCE ON MARCH 18, 2021 AT 11:00 A.M. PREVAILING

EASTERN TIME BEFORE THE HONORABLE KAREN B. OWENS, UNITED STATES

BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE

DISTRICT OF DELAWARE, 824 MARKET STREET, SIXTH FLOOR, COURTROOM NO.

3, WILMINGTON, DELAWARE 19801.


 Dated: February 23, 2021              PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                       Counsel for George L. Miller, Chapter 7 Trustee




DOCS_DE:233076.1 57095/001                3
